13‐3813‐cr (L) 
United States v. Pouryan, Orbach 

                                   UNITED STATES COURT OF APPEALS 
                                       FOR THE SECOND CIRCUIT 

                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 

              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 8th day of October, two thousand fifteen. 

PRESENT:            DENNY CHIN, 
                    CHRISTOPHER F. DRONEY, 
                                    Circuit Judges, 
                    EDWARD R. KORMAN, 
                                    Senior District Judge.* 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

UNITED STATES OF AMERICA, 
                                                            Appellee,  
v.                                                                                                         13‐3813(Lead),  
                                                                                                           13‐3911(Con), 14‐166 (Con) 
ALWAR POURYAN, aka Sealed Defendant 6, aka Allan, 
aka Alberto, ODED ORBACH, aka Jesse, aka Dedy,   

                                                   Defendants‐Appellants, 

MAROUN SAADE, aka Sealed Defendant 1, et al., 
                           Defendants. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
                                                            
               *             The Honorable Edward R. Korman, of the United States District Court for the 
Eastern District of New York, sitting by designation. 
                                                                                                


FOR APPELLEE:                              CHRISTIAN R. EVERDELL, Karl Metzner, 
                                           Assistant United States Attorneys, for Preet 
                                           Bharara, United States Attorney for the 
                                           Southern District of New York, New York, 
                                           New York. 

FOR DEFENDANTS‐APPELLANTS:                 JOHN S. WALLENSTEIN, Law Office of John 
                                           S. Wallenstein, Garden City, New York, and  
                                           JAMES M. BRANDEN, Law Offices of James 
                                           M. Branden, New York, New York. 

              Appeal from the United States District Court for the Southern District of 

New York (Buchwald, J.).   

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgments of the district court are AFFIRMED. 

              Defendants‐appellants Alwar Pouryan and Oded Orbach appeal from 

judgments entered September 26, 2013 and December 31, 2013, respectively, following a 

bench trial, convicting them of providing material support to terrorists and conspiring 

to acquire and transfer anti‐aircraft missiles, in violation of 18 U.S.C. §§ 2399A, 2332g, 

and 3238.  The district court sentenced Pouryan and Orbach each to concurrent terms of 

imprisonment of fifteen and twenty‐five years.  On appeal, both defendants argue that 

their waiver of a jury trial was ineffective.  Pouryan further argues that (1) the evidence 

was insufficient to support the district courtʹs verdict and (2) the district court 

impermissibly shifted the burden of proof to the defense.  We assume the partiesʹ 

familiarity with the underlying facts, the procedural history of this case, and the issues 

on appeal. 



                                             ‐ 2 ‐ 
                                                                                                 


1.     Jury Trial Waiver 

              We review the adequacy of a jury trial waiver de novo.  United States v. 

Carmenate, 544 F.3d 105, 107 (2d Cir. 2008).  An eﬀective waiver must be knowing, 

voluntary, and intelligent.  Id.  While the district court is not constitutionally required to 

go beyond a written waiver, we have recommended a colloquy on the record, 

specifically ʺinform[ing] each defendant that a jury is composed of twelve members of 

the community, that the defendant may participate in the selection of the jurors, that the 

juryʹs verdict must be unanimous, and that a judge alone will decide guilt or innocence 

if the defendant waives the right to a jury trial.ʺ  Id. at 107‐08 (quoting Marone v. United 

States, 10 F.3d 65, 68 (2d Cir. 1993)); Fed. R. Crim. P. 23(a). 

              The district court found that defendantsʹ waivers were knowing, 

voluntary, and intelligent.  On March 28, 2013, each defendant signed an eﬀective 

written waiver, which was reviewed by the district court during a pre‐trial conference 

the same day.  Further, the district court conducted a colloquy with both defendants 

during the pre‐trial conference, substantially similar to our suggested colloquy in 

Carmenate.  We agree that these were suﬃcient waivers. 

2.     Suﬃciency of the Evidence 

              We review a claim of insufficient evidence de novo.  United States v. 

Rangolan, 464 F.3d 321, 324 (2d Cir. 2006).  We examine the evidence in the light most 

favorable to the government, see United States v. Jones, 393 F.3d 107, 111 (2d Cir. 2004), 




                                              ‐ 3 ‐ 
                                                                                              


and uphold a judgment of conviction if ʺany rational trier of fact could have found the 

essential elements of the crime beyond a reasonable doubt.ʺ  United States v. Coplan, 703 

F.3d 46, 62 (2d Cir. 2012) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)). 

              The evidence at trial established that Pouryan actively negotiated with 

confidential sources posing as Taliban representatives to sell military‐grade weapons for 

use against U.S. military forces.  The government presented extensive audio and video 

recordings of meetings and phone calls between Pouryan and confidential sources, as 

well as electronic correspondence between defendants, showing that Pouryan was 

attempting to sell weapons, including surface‐to‐air missiles.  On appeal, Pouryan 

argues that this evidence was insufficient to establish criminal intent, in light of his 

testimony that he participated in the negotiations solely to collect information for the 

United States government.  We reject this argument.  The district court assessed 

Pouryanʹs testimony and determined it was not credible based on detailed findings 

contradicting his theory, including his failure to report such information prior to his 

arrest.  Based on this evidence, a rational trier of fact could certainly have found the 

essential elements of the crimes beyond a reasonable doubt.   

3.     Burden of Proof 

              Finally, Pouryan argues that the district court impermissibly shifted the 

burden of proof by requiring him to establish a lack of criminal intent.  We disagree.  As 

discussed above, the district court evaluated the governmentʹs evidence and concluded 




                                             ‐ 4 ‐ 
                                                                                                    


that ʺstanding alone, the recorded and documentary evidence is proof beyond a 

reasonable doubt of the two charged conspiracies.ʺ  App. at 1323‐24.  Only after 

considering the governmentʹs evidence did the district court turn to Pouryanʹs 

testimony to assess his defense theory ‐‐ lack of criminal intent.  The district court was 

entitled to assess the credibility of Pouryanʹs testimony alongside the governmentʹs 

evidence to make a factual determination on intent.  See, e.g., Brown v. United States, 356 

U.S. 148, 154 (1958) (where defendant ʺtakes the stand and testifies in his own defense 

his credibility may be impeached and his testimony assailed like that of any other 

witnessʺ); Mallette v. Scully, 752 F.2d 26, 31 (2d Cir. 1984) (stating that ʺit is the trier of 

fact that weighs the evidence, determines credibility and draws inferences from historic 

to ultimate factsʺ); United States v. Zambardi, 276 F.2d 169, 170 (2d Cir. 1960) (ʺThe 

resolution of this conflicting testimony necessarily turned upon an assessment of 

credibility and thus was a matter for the trial court sitting as trier of fact.ʺ).  

Accordingly, the burden of proof was not impermissibly shifted to Pouryan.       

               We have reviewed defendantsʹ remaining arguments and conclude they 

are without merit.  Accordingly, we AFFIRM the judgment of the district court. 

                                             FOR THE COURT: 
                                             Catherine OʹHagan Wolfe, Clerk 




                                               ‐ 5 ‐